320 S.W.3d 219 (2010)
Kevin D. WEBB, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71020.
Missouri Court of Appeals, Western District.
September 7, 2010.
S. Kathleen Webber, for Appellant.
Evan J. Buchheim, for Respondent.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, ALOK AHUJA, Judge and KAREN KING MITCHELL, Judge.

ORDER
PER CURIAM:
Kevin Webb appeals from the motion court's denial of his Rule 24.035 motion for post-conviction relief. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. An extended opinion would have no precedential value but a memorandum *220 explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).